Citation Nr: 0029984	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left shoulder shell fragment wound (SFW), currently evaluated 
as 30 percent disabling. 

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

4.  Entitlement to restoration of a 10 percent evaluation, 
and to a disability evaluation in excess thereof, for left 
ulnar nerve damage, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran's claim was remanded for additional 
development in January 1999.  While in a remand status, the 
veteran's left shoulder disability rating was increased to 30 
percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's post-traumatic stress disorder is 
manifested by a severely impaired ability to establish and 
maintain effective or favorable relationships with people, 
and a severely impaired ability to obtain or retain 
employment.  

3.  The veteran's post traumatic stress disorder is not 
primarily manifested by such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; or, intermittent inability 
to perform activities of daily living.  His disability is no 
more than severe.   

4.  The veteran's residuals of a left shoulder SFW are 
primarily manifested by residuals of multiple operations, 
limitation of motion, slight weakness and objective evidence 
of pain that represents a functional limitation.

5.  The veteran's bilateral pes planus is not more than 
moderate in degree; there has been no showing by objective 
evidence that such disorder is manifested by marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, or indication of swelling on use. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 70 percent 
for post-traumatic stress disorder have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.125- 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of left shoulder SFW have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 U.S.C.A. §§ 4.40, 4.45, 4.56, 
4.71a, 4.73, Diagnostic Codes 5200, 5202, 5303 (1996); 
38 C.F.R. §§  4.56, 4.71a, 4.73, Diagnostic Codes 5200, 5202, 
5303 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus with callosities have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon a review of the claims folder, there appears to be no 
other evidence for VA to secure.  Furthermore, the veteran 
has been recently evaluated by VA.  The Board is satisfied 
that all relevant facts pertinent to this issue have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist him as 
mandated by law.  38 U.S.C.A. § 5107.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

PTSD

The veteran was originally granted service connection for 
hysterical neurosis, disassociate type, in March 1971.  He 
was assigned a 30 percent rating that has remained in effect 
to the present time.

Associated with the claims file are several hospital 
summaries for periods of hospitalization in the early 1970's 
that reflect inpatient treatment for the veteran's 
psychiatric disability.  The last period of hospitalization, 
related directly to psychiatric symptoms, was in November 
1973.

The veteran submitted his current claim for an increased 
rating for PTSD in October 1996.  VA records for the period 
from January to October 1996 were obtained.  However, the 
records did not provide any information pertinent to the 
claim.  

The veteran testified at a hearing at the RO in September 
1997.  He stated that he received psychiatric treatment from 
VA for his disability.  His condition had been the same since 
1970.  He had not improved.  He had dreams.  He did not get 
along with other people.  His physical disabilities seemed to 
make him more nervous.  He experienced pain from his 
different physical problems.  He was unemployed and on 
disability as a result of a back injury suffered when he 
worked for VA.  He was not receiving Social Security 
Administration (SSA) disability benefits.  His day consisted 
of cooking and cleaning at his house and taking care of his 
dog.  He could drive but experienced pain related to a 
nonservice-connected hip condition.  He had been remarried 
for approximately one year.  He also had problems sleeping 
but this was mostly due to pain.  

During a November 1997 VA psychiatric examination, the 
veteran related that he was unemployed and on disability due 
to a 1984 accident at work for VA.  The veteran said that he 
had trouble sleeping and experienced dreams and nightmares.  
He did not go out and had no friends.  He said that he was 
irritable and easily provoked.  The mental status examination 
reported that the veteran was cooperative but clearly uneasy 
about discussing specifics regarding Vietnam.  He seemed to 
be preoccupied at times and almost got a little bit detached 
from the conversation at one point in the interview. His mood 
was described as depressed, anxious and irritable.  There was 
no evidence of current psychotic thought, mood, or perceptual 
disorder.  Sensorium and memory were intact.  The veteran was 
not actively suicidal or homicidal.  Judgment and insight 
seemed to be fairly good.  The examiner stated that the 
veteran understood that he needed to be in treatment and that 
he did not want to end up hurting other people by not taking 
proper care of his mental disorder.  The diagnosis was PTSD, 
as opposed to the veteran's service-connected hysterical 
neurosis, disassociate type.  The examiner related the 
diagnosis to the veteran's service in Vietnam.  In regard to 
the assignment of a Global Assessment of Functioning (GAF) 
score, the examiner felt that the veteran was still in some 
danger of hurting himself or others and could become violent 
without much provocation.  The examiner assigned a GAF of 18-
20.

The veteran was afforded a VA psychological examination in 
November 1997.  The examiner noted that the veteran displayed 
a range of emotions from anger and irritability to tearful 
sadness during the evaluation.  The veteran related that he 
felt he had become more violent because of his experiences in 
Vietnam.  The examiner noted that the results of Minnesota 
Multiphasic Personality Inventory (MMPI) II testing indicated 
the presence of psychological distress in the severe range 
that appeared to be inadequately defended.  The examiner 
summarized the testing results as indicative of PTSD with no 
indication of any other co-existing psychiatric disorder.  

Upon remand, the veteran was afforded a new VA psychiatric 
examination in September 1999 by the examiner from the 
November 1997 examination.  The examiner noted that the 
remand questioned the GAF assigned in light of the symptoms 
reported in November 1997.  The veteran stated that he 
basically watched television during the day.  He lived with 
his wife and daughter.  He had not worked since his back 
injury in 1984.  The veteran had not had any psychiatric 
hospitalizations since November 1997 but said, "I stay in 
trouble."  The veteran related an altercation with his 
wife's uncle just the day before the examination.  The 
veteran reported having frequent arguments with his mother, 
brother and his wife's family.  He did not go out.  The 
veteran also related confrontations with a neighbor over 
barking dogs and a waiter at a restaurant because of 
perceived poor service.  The veteran said that he experienced 
nightmares.  He was also angry that his right hip was not 
better after surgery.  

The examiner reported that the veteran was reasonably 
cooperative at the interview but did not remember him from 
the prior examination.  The veteran was reported to tell a 
story in a fairly clear and understandable fashion, but his 
anger escalated as the interview progressed.  He was very 
convinced that other people had not given him very much 
consideration for the experiences he had when he was in the 
service.  The veteran generally had a rather suspicious 
outlook on everyone around him except for a few people that 
he could trust.  There was no clear evidence of psychosis.  
The veteran did not hallucinate.  He was not actively 
suicidal.  His mood was very angry.  He also appeared to be 
quite depressed and disgusted.  He was easily provoked and 
even just recalling some of the events noted got him close to 
enraged.  His sensorium and memory were intact.  His judgment 
and insight were somewhat impaired.  The veteran said that he 
had to struggle quite a bit to keep from blowing up at other 
people.  He felt the best way to avoid fights was to stay 
away from others as much as possible.  The diagnosis was 
PTSD.  The examiner stated that the veteran had a severe mood 
difficulty in addition to his PTSD.  The examiner noted that 
the Axis IV stressors were moderate to severe.  The veteran 
was unable to work and his exposure to the war was a part of 
his problem.  In regard to a GAF score on Axis V, the 
examiner said that he had to go on what the veteran told him.  
The examiner said that the veteran related being very easily 
provoked and having had problems with violence in the past.  
The examiner felt that the various incidents related by the 
veteran showed that there was some danger of him hurting 
himself or others.  The examiner related that the veteran 
dealt with his problems by isolating himself and at times his 
"GAF score is probably in the range between 11 and 20, 
probably 18 to 20, at other times when provoked [the 
veteran's] behavior is simply grossly inappropriately [sic], 
placing him up in the next range of functioning."  The 
examiner said the confrontations described by the veteran 
were examples of such behavior.  Other times the veteran's 
GAF would be in the 25 to 30 range.  

Associated with the claims file are VA outpatient treatment 
records for the period from December 1997 to May 2000.  The 
records do reflect several reports of outpatient psychiatric 
treatment for the veteran.  However, none of the entries 
reflect any findings that the veteran engaged in grossly 
inappropriate behavior.  An entry dated in May 1999 noted 
that the veteran denied psychotic symptoms, explosions, mood 
swings, or relationship problems.  A similar entry was made 
in January 2000.  The veteran's primary medication was 
Valium.

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  The Board notes that effective November 7, 
1996, the VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the Fourth Edition 
of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  61 Fed 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125 (1999)).  
The new criteria for evaluating service connected psychiatric 
disability were codified at newly designated 38 C.F.R. 
§ 4.130 (1999).  The new rating criteria are sufficiently 
different from those in effect prior to November 7, 1996.  
Nonetheless, in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In light of Karnas, the Board will proceed to analyze the 
veteran's PTSD claim under both sets of criteria to determine 
if one is more favorable to the veteran.  See VAOPGCPREC 3-
2000.

Under the prior criteria for DC 9411, 38 C.F.R. § 4.132 
(1996), a 30 percent rating was warranted when there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, or when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is applicable where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  A 70 percent rating is for 
consideration where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Finally, a 100 
percent rating is applicable where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
three criteria for a 100 percent rating are independent of 
one another and only one need to be met to be awarded a 100 
percent disability.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Under the new criteria for DC 9411, 38 C.F.R. § 4.130 (1999), 
a 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 21 - 30 
is defined as "Behavior is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends)."  Ibid.  A GAF score of 11 -20 is 
defined as "Some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) OR occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces OR 
gross impairment in communication (e.g.. largely incoherent 
or mute)."  Ibid.

In this case, the Board finds that the veteran symptomatology 
more closely approximates the criteria for a 70 percent 
rating under the old criteria.  A review of the two VA 
psychiatric examination reports, psychological examination 
and outpatient treatment records reflects that the veteran is 
severely impaired in his ability to establish and maintain 
effective or favorable relationships with others.  He 
maintains close relationships primarily with his wife and 
brother but does interact with other family members.

The veteran's employment status is primarily affected by the 
residuals of physical injuries suffered in 1984.  There is no 
evidence of record to show that the veteran's PTSD solely 
renders him unable to obtain and maintain employment.  
Further, a review of all of the evidence received since 
October 1996 does not show the veteran to be virtually 
isolated in the community as he does go out to his medical 
appointments and has relationships with his wife and brother.  
In addition, while the VA psychiatric examiner felt that the 
veteran's stories indicate a possible occasional display of 
grossly inappropriate behavior, this is not the same as a 
gross repudiation of reality.  VA treatment entries dated in 
May 1999 and January 2000 reflect just the opposite type of 
behavior as admitted by the veteran.  The results of the 
mental status examinations in November 1997 and September 
1999 and VA treatment records do not support a finding of a 
gross repudiation of reality as contemplated under DC 9411, 
38 C.F.R. § 4.132.

The Board has also considered the veteran's symptomatology 
under the amended criteria.  However, the objective evidence 
of record does not show that the veteran's symptomatology 
more closely approximates the criteria for even a 70 percent 
rating under the amended criteria.  It is also clear that the 
veteran does not satisfy the criteria for a 100 percent 
rating, as the record does not reflect the symptomatology 
necessary for such a rating.  Accordingly, a disability 
rating under the prior criteria is clearly more favorable to 
the veteran in this case.

Left Shoulder

A review of the veteran's service medical records (SMRs) 
reflects that he suffered a shrapnel wound to the left, or 
minor, shoulder in April 1969, without nerve or artery 
involvement.  A narrative summary, dated in May 1969, 
described the wound as a fragment wound with the fragment 
embedded in the humeral head.  The wound was debrided at 
operation.  Subsequent to surgery, the veteran was provided 
with physical therapy.  One year later, in April 1970, the 
veteran was afforded an orthopedic consultation as part of 
his separation physical examination, to review his left 
shoulder wound.  He complained of left shoulder pain since 
his surgery with occasional locking and a feeling of 
instability.  Physical examination revealed a three-inch 
longitudinal surgical scar over the deltoid on the left and 
approximately a four-inch scar parallel to the anterior 
margin of the deltoid, extending into the axilla on the left.  
There was very minimal scar tenderness present.  There were 
small areas of hypesthesia and hypalgesia surrounding the 
scars.  The shoulder joint appeared stable.  The range of 
motion was listed as flexion to 160 degrees, abduction to 110 
degrees, extension to 45 degrees and approximately 80 degrees 
of external rotation of the left humerus.  X-rays were 
unremarkable except for some very minimal roughening of the 
left humeral head over the greater tuberosity.  

Based on his SMRs, the veteran was granted service connection 
for a moderately severe wound of the left shoulder, involving 
muscle group III in August 1970.  He was assigned a 20 
percent rating.  The 20 percent rating remained in effect 
until it was increased to 30 percent in June 2000.

A VA X-ray of the left shoulder, dated in November 1971, 
noted a definite irregularity and deformity to the lateral 
posterior aspect of the head of the humerus.  No other 
deformity was identified.

In June 1979, the veteran was afforded a VA neurological 
examination.  He arrived at the examination wearing an 
electrical stimulator taped to his left shoulder.  The scars 
of the injury were seen on the anterior aspect of the 
shoulder, one being the entrance would and the second being 
the surgical site.  Objectively, the shoulder abducted to 
90º.  There was some winging of the scapula with asymmetry of 
the shoulder, and prominence of the musculature.  He 
complained of numbness in the medical border of his hand on 
occasions (ulnar distribution).  No muscle atrophy was noted.  
The pertinent diagnosis was residuals of gun shot wound of 
the left shoulder with damage to Muscle Group III.  

In March 1981, the veteran was afforded a VA orthopedic 
examination.  Physical examination revealed a 4-inch by 11/2-
inch scar over the deltoid mass, well-healed, with some 
tenderness, and a 6-inch by 41/2-inch scar anteriorly over the 
left shoulder.  Both scars were tender.  Range of motion of 
the left shoulder included abduction from 0º to 90º, internal 
rotation from 0º to 45º, and internal rotation from 0º to 
30º.  The joint was tender to deep pressure.  The diagnosis 
was shell fragment wound, left shoulder, with partial 
ankylosis.  



Associated with the claims file is a VA hospital summary, for 
the period from October to November 1981, which reflects that 
the veteran had surgery on his left shoulder in November 
1981.  The summary indicated that he had been treated with 
injections for pain and then had a Mumford procedure 
performed.  

A second VA hospital summary, dated in January 1983, reflects 
that the veteran underwent excision of coraco-acromial 
ligament with debridement of distal clavicle and Neer 
acrimioplasty.  

The veteran submitted his current claim for an increased 
rating in October 1996.  

Associated with the claims file are private treatment records 
from Reconstructive Orthopaedics that cover a period from 
June 1994 to February 1995.  The records reflect that the 
veteran was diagnosed with an impingement syndrome in the 
left shoulder.  A magnetic resonance imaging (MRI) study 
documented mild tendonitis of the rotator cuff.  Physical 
examination reported swelling and pain over the 
acromioclavicular (AC) joint.  The veteran was treated with a 
cortisone injection in February 1995.  

Also associated with the claims file is a letter from P. M. 
Gangl, M. D., dated in January 1997.  Dr. Gangl noted that he 
treated the veteran for multiple conditions in the past but 
most prominently his lumbar spine condition.  Dr. Gangl noted 
that the veteran complained of residual problems involving 
his entire left arm.  He also noted that the veteran had been 
injected with cortisone in the shoulder in the past.

The veteran testified about his left shoulder symptoms in 
September 1997.  He said that he had stopped going to the VA 
for treatment because of canceled appointments and seeing 
different doctors at each visit.  He said that he received 
treatment for his back from Dr. Gangl and received treatment 
at [Reconstructive Orthopaedics] for his shoulder.  He did 
not receive any other treatment for his shoulder.  The 
veteran further testified that he experienced pain and 
swelling in his left shoulder.  He said that he could not 
left anything heavy.  He avoided using his left arm to carry 
groceries.  He also said that his shoulder pain interfered 
with his ability to sleep.  

The veteran was afforded a VA orthopedic examination in 
November 1997.  The veteran reported pain and stiffness in 
the joint.  He said that he would experience flare-ups on 
cold weather.  He also complained of swelling of the left 
shoulder.  Physical examination reported minimal tenderness 
over the left AC joint.  There was a well-healed 8-1/2 inch 
scar.  There was noted hypertrophy of the left trapezius 
versus the right.  The veteran had forward flexion to 160 
degrees.  The veteran was noted to recruit other muscle 
groups by medial rotation of the arm.  Abduction was to 100 
degrees with further motion limited by impingement.  External 
rotation was to 0 degrees, while internal rotation was to 90 
degrees.  An x-ray of the left shoulder was interpreted to 
show postoperative changes of the AC joint with spurring and 
calcific body.  An MRI of the left shoulder was interpreted 
to show supraspinatus and biceps tendonopathy with no full 
thickness rotator cuff tear.  Finally, the results of an 
electromyogram (EMG) that evaluated complaints of left arm 
mononeuropathy and left cervical radiculopathies were 
essentially normal.  The examination diagnosis was residuals 
of left shoulder injury following gunshot wound, status post 
repair.  The examiner commented that the veteran had 
decreased range of motion to his function of limitation, 
secondary to surgery and pain.  The veteran also had a 
decrease in motor strength of the left upper extremity 
showing a decrease in grasp of 4/5.

The veteran was afforded VA neurological and orthopedic 
examinations in August and September 1999, respectively.  
Both examiners indicated that they had reviewed the claims 
folder.  The veteran complained of left shoulder pain at his 
neurological examination.  He described it like a throbbing 
heartbeat.  He reported a burning parasthesia and dysthesia.  
He rated it as a 10/10 on the pain scale.  He was never pain 
free.  He could not lift more than a 5-pound bag of sugar 
with his left arm.  He needed a long, hot shower before he 
could use his left arm.  Objectively, the examiner reported 
muscle strength in the left deltoid of 4+/5.  This was noted 
to be very pain limited.  Otherwise, all other muscle groups 
were 5/5.  Both tone and rapid alternating movements were 
within normal limits.  The veteran complained of pain with 
rotator cuff testing.  There was no atrophy, fasciculation, 
or tremor.  Deep tendon reflexes (DTRS) in the arms were 2/4.  
The veteran complained of decreased pinprick in the 
distributions of the left axillary nerve and the left 
antebrachial cutaneous nerve otherwise sensation was intact 
throughout.  The examiner reviewed x-rays of the left 
shoulder from December 1998.  The x-rays showed a gap between 
the clavicle and the articular surface of the acromion of 
about 2 centimeters (cm).  A deformity of the greater 
tuberosity of the humerus was also noted.  

The diagnostic impression was of status post SFW of the left 
shoulder.  This had left the veteran with pain.  He had mild 
weakness, which was very much pain limited in the left 
deltoid.  He also had mild sensory deficits down the lateral 
surface of the arm and forearm.  The veteran admitted to some 
wincing and pain behaviors on range of motion testing.  He 
did have normal active and passive range of motion but 
clearly had pain any time that he raised his arm more than 90 
degrees.  The examiner opined that the veteran had functional 
loss due to pain.  He said that the inability to lift a 5-
pound bag of sugar was probably very accurate based on the 
examination results.  The examiner said that the biggest 
problem with the left deltoid was pain.  The examiner said 
that the muscle was not so much weakened as that the veteran 
experienced fairly severe pain.  There was no evidence of 
incoordination.  The veteran did not describe any flare-ups 
and none were observed.  

The VA orthopedic examination reported objective evidence of 
left shoulder and left upper extremity discomfort.  There was 
minor loss of muscle mass in the left shoulder around the 
area of multiple scars.  There was no observable atrophy of 
the trapezius muscles on the left compared to the right.  
Overall, the veteran's musculature of the upper extremities 
appeared good.  The several scars were noted as well healed.  
Measurements of the musculature at a point 18 cm distal to 
the AC joint was 33.5 cm on the left biceps as compared to 
35.5 on the right biceps.  The shoulder had forward flexion 
to 160 degrees, abduction to 120 degrees, external rotation 
to 60 degrees and internal rotation to 50 degrees.  He could 
not touch the back of his head when he kept his head straight 
by externally rotating and abducting his left upper 
extremity.  He also could not touch his mid-back by 
internally rotating and adducting his left upper extremity.  
The range of motion testing was notable for pain at the 
extremes of each range.  Palpation of the left shoulder 
resulted in tenderness with mild palpation around the AC 
joint and around the anterior and posterior shoulder as well.  
The trapezius muscle was also tender to moderate palpation.  
There was no increased warmth or heat.  There was no 
erythema.  There was no swelling of the trapezius muscle or 
AC joint.  The diagnosis was status post shrapnel injury to 
the left shoulder with multiple surgical procedures as 
treatment.  

VA treatment records for the period from December 1997 to May 
2000 reflect a number of treatments provided for left 
shoulder pain.  An April 1998 entry noted that the veteran 
received an injection for pain.  The entries also reflect a 
period of physical therapy from March 1998 to June 1998 for 
both his back and left shoulder pain.  The veteran underwent 
surgery on his left shoulder, specifically open subacromial 
decompression and Mumford procedure with subacromial 
bursectomy in October 1999.  A postoperative entry, dated in 
November 1999, noted that the surgical wound was clean, dry 
and intact.  The shoulder felt better and he was starting on 
range of motion exercises.  A December 1999 entry noted that 
he was doing very well.  His only complaint related to some 
"puffiness" over the lateral aspect of his incision.  The 
veteran had some complaints about cross over pain when doing 
therapy but felt that his motion was increasing and his pain 
decreasing.  In February 2000, he said that he was not 
improved and thought that his condition was worse.  The 
veteran said that he experienced electrical shocks in his 
left arm.  He was unable to sleep for more than four or five 
hours.  Physical examination noted forward flexion to 140 
degrees, abduction to 150 degrees, and external rotation to 
30 degrees.  The veteran could reach to L4 with internal 
rotation.  There was no definite crepitus over the shoulder.  
There was a slight weakness with shoulder abduction and 
marked weakness of the shoulder external rotation despite 
intact rotator cuff.  A final entry, dated in May 2000 noted 
that he continued to have difficulty with his left shoulder.  
He complained of nocturnal pain.  His passive range of motion 
was flexion and abduction to 155 degrees.  There was some 
apparent weakness of external rotation and abduction.  There 
was positive impingement sign.  The examiner noted that the 
veteran represented failed multiple shoulder procedures and 
no further surgical intervention would be appropriate.  

During the pendency of the veteran's claim, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating muscle injury disorders, including 
for Muscle Groups III, as set forth in 38 C.F.R. §§ 4.40-
4.73, effective July 3, 1997.  62 Fed. Reg. 30235-30240 (Jun. 
3, 1997) (codified at 38 C.F.R. §§ 4.55 - 4.73 (1999).  As 
with the veteran's PTSD disability where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas. 

The RO has evaluated the veteran's claim under both the old 
and revised regulations.  Accordingly, the Board must also 
adjudicate the veteran's claim under both the old and the 
revised regulations to determine whether he is entitled to a 
higher rating under either set of criteria.

The regulatory changes did not result in any material change 
to the respective rating criteria for muscle group III, which 
both before and after the regulatory changes is evaluated 
under Diagnostic Code 5303.  38 C.F.R. § 4.73.

Both before and after the regulatory changes, when evaluating 
damage to muscle groups, disability pictures are based on the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.54 (previous regulations), 4.56 
(revised regulations).

Under the previous regulations, a moderately severe muscle 
disability is a type of injury resulting from a through-and-
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3) (1996).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound and a record of consistent complaints of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  Id.  
Objective findings include an entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  Id.

A severe muscle disability is a type of injury caused by a 
through-and-through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4) (1996).

A severe disability includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound, and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability, as 
defined by 38 C.F.R. § 4.56(c) which are worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  Id.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; and muscles 
swell and harden abnormally in contraction.  Id.

Under the regulations currently in effect for the evaluation 
of muscle disabilities, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(1999).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements. Objective findings should include entrance and 
(if present) exit scars indicating track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment. 38 C.F.R. 
§ 4.56(d)(3) (1999).

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d) (1999).

As noted previously, the veteran's disability has been rated 
under DC 5303, for injuries to muscle group III involving the 
elevation and abduction of the arm to level of the shoulder, 
and in forward and backward swinging of the arm.  38 C.F.R. § 
4.73 (1999).  A 20 percent rating is assigned for a 
moderately severe disability of the minor arm.  A 30 percent 
disability is warranted for a moderately severe disability of 
the minor.

In this case, the veteran was originally assigned a 20 
percent rating in 1970 for a moderately severe wound.  This 
rating was increased to 30 percent in June 2000.  The 30 
percent rating represents the maximum schedular rating under 
DC 5303 for disabilities involving the minor arm.  Therefore, 
other diagnostic codes must be considered.

The Board has also considered DC 5200 and DC 5203 for a 
possible increased rating.  However, the veteran has no 
evidence of ankylosis in the left shoulder such as to warrant 
a 40 percent rating under DC 5200.  Further, there is no 
evidence of a fibrous union of the humerus to justify the 
assignment of a 40 percent rating under DC 5202.  38 C.F.R. § 
4.71a.   

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45 (1999), as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the veteran's major 
complaint is pain in the left shoulder, despite multiple 
surgeries to alleviate his complaints.  His various examiners 
and treating physicians have identified pain as his major 
limiting factor.  However, the veteran has not demonstrated 
that he experiences excess fatigability, incoordination, 
atrophy from disuse, or other functional limitation directly 
attributable to his service-connected disability that would 
require an additional rating beyond the 10 percent rating 
assigned by the RO in June 2000.  Therefore, the Board finds 
that an additional 10 percent is not warranted.  38 C.F.R. §§ 
4.40, 4.45.

Pes Planus

The veteran was granted service connection for his bilateral 
pes planus in December 1971.  He was assigned a 10 percent 
rating that has remained in effect since May 1970.

The private records and letter from Dr. Gangl do not report 
any treatment or complaints related to the veteran's pes 
planus.  The VA outpatient treatment records likewise do not 
report any treatment or complaints regarding the veteran's 
pes planus.

During his September 1997 hearing the veteran complained that 
his feet hurt.  He said that it felt like a bone was coming 
out of his right foot.  He had not had any surgery on his 
feet.  He had been given arch supports in the past but they 
caused more pain and he stopped using them.  

The veteran was afforded a VA orthopedic examination in 
September 1999 to evaluate his pes planus.  The examiner 
reviewed the claims folder.  He noted that the veteran wore 
an insert in his left shoe to correct an inequality in leg 
length since his right hip surgery.  The veteran complained 
of chronic and intermittent foot pain, which had worsened 
recently.  He also reported stiffness and swelling in his 
feet as well as fatigability and a lack of endurance.  The 
veteran was noted to have a normal gait.  Physical 
examination reported a mildly flattened arch and a mild 
degree of valgus angulation of the Achilles tendon to the 
calcaneous on the left foot.  There was no other marked 
deformity noted.  There was no tenderness to palpation of the 
left foot and no unusual or large callosities.  There was no 
swelling or increased erythema.  Physical examination of the 
right foot revealed no erythema.  There was mild valgus 
angulation of the Achilles tendon to the calcaneous.  There 
was also a notable deformity in the medial aspect of the 
foot.  The bony prominence of the head of the talus was 
evident at a point 5-cm inferior and anterior to the medial 
malleolus.  This was tender to palpation.  There was no 
increased callosity over that prominence.  There was no other 
swelling of the right foot.  There was observable loss of the 
arch, which was approximately equal to that of the left foot.  
The examiner reported a normal range of motion of the feet 
and ankles.  X-rays of the feet were interpreted to show 
osteoarthritis of the first metarsalphalangeal (MTP) joint 
space bilaterally.  The diagnosis was pes planus with 
deformity of the head of the talus on the right foot, 
evidenced by physical examination only.

In this case, the veteran's pes planus is evaluated under the 
provisions of Diagnostic Code 5276, for acquired flatfoot.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, where the 
weight-bearing line is over or medial to great toe, and there 
are inward bowing of the tendo achillis and pain on 
manipulation and use of the feet, a 10 percent rating is for 
assignment on the basis of moderate disability.  A 30 percent 
evaluation for bilateral pes planus is warranted for severe 
disability with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.

The objective evidence shows that the veteran does not have 
any large or unusual callosities on either foot.  There was 
no swelling or tenderness to palpation of the left foot.  The 
right foot had a bony prominence of the head of the talus 
that was tender to palpation.  Other than that, there was no 
objective evidence of soreness or tenderness for either foot.  
The veteran had a normal range of motion of both feet and 
both ankles.  X-rays of the feet showed a mild narrowing of 
the first MTP joint space bilaterally that was diagnosed as 
osteoarthritis.

A 10 percent rating contemplates moderate bilateral foot 
disability to include pain on manipulation and use of feet.  
Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 10 percent for service-connected 
bilateral pes planus, with deformity of the head of the right 
talus, have not been met.  38 C.F.R. § 4.71a.

The Board has considered other potentially applicable 
diagnostic codes which provide for a rating in excess of 10 
percent for a foot disorder including DC 5271 for limited 
motion of the ankle, DC 5278 for acquired claw foot (pes 
cavus), DC 5283 for malunion or nonunion of tarsal or 
metatarsal bones, and DC 5284 for foot injuries.  38 C.F.R. § 
4.71a.  However, the veteran does not exhibit any of the 
required findings and/or symptomatology to warrant the 
assignment of an increased rating under those respective 
diagnostic codes.

The Board has also considered the veteran's bilateral pes 
planus under 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  However, 
the pathology and objective observations of the veteran's 
behavior do not demonstrate that he experiences excess 
fatigability, incoordination, atrophy from disuse, or other 
functional limitation directly attributable to his service-
connected disability.  Therefore, the Board finds that that 
absent functional limitation due to pain, an additional 10 
percent is not warranted.  38 C.F.R. §§ 4.40, 4.45.

The Board notes that the veteran's representative argued in 
the October 2000 Informal Hearing Presentation that the 
veteran should receive separate 10 percent ratings for each 
foot based on the September 1999 x-ray findings of 
osteoarthritis.

Degenerative arthritis (osteoarthritis) is evaluated under 
the criteria of DC 5003.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, the veteran is entitled to a 20 percent 
rating.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, the veteran is 
entitled to a 10 percent rating.  38 C.F.R. § 4.71a, DC 5003.

For the purpose of rating a disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45(f) (1999).

In this case, the veteran has not presented any subjective, 
or objective, evidence regarding any pain or functional 
limitation as a result of the MTP arthritis.  Therefore, an 
additional 10 percent rating, for both feet and not 
individual ratings, for degenerative changes in both the 
right and left first MTP joint is not warranted.  Moreover, 
under DC 5003, a separate disability rating may be assigned 
under this diagnostic code only if degenerative changes 
affect 2 or more major joints, or 2 or more minor joint 
groups.  In this case, the service-connected disability is 
manifested by multiple involvement of the MTP joints, and as 
such are considered only one minor joint group.  38 C.F.R. § 
4.45(f).


Conclusion

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a rating in excess of 70 percent for the 
veteran's PTSD, or increased ratings for his left shoulder 
and pes planus disabilities.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).

Finally, the Board has also considered possible entitlement 
to an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b) (1999).  However, the Board has not been 
presented with such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  In addition, although the veteran has 
not been employed since 1984, his unemployment has been due 
to a back injury that is not related to any of his service-
connected disabilities.  



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 70 percent rating for PTSD is granted.

An increased rating for residuals of a left shoulder SFW, 
currently evaluated as 30 percent, is denied.

An increased rating for bilateral pes planus with deformity 
of the head of the right talus, currently rated as 10 percent 
disabling, is denied.


REMAND

The veteran was originally granted entitlement to service 
connection for a left ulnar nerve disability in a Board 
decision dated in August 1988.  Thereafter, the RO assigned 
an initial rating of 100 percent, with a residual rating of 
10 percent.  The 100 percent rating was made effective as of 
January 1, 1987, and the residual 10 percent rating effective 
from March 1, 1987.  The case was remanded to the RO in 
January 1999.  Thereafter, a rating action in August 1999 
reduced the veteran's disability rating for left ulnar nerve 
damage to a noncompensable rating.  

The veteran's representative has argued that there was clear 
and unmistakable error (CUE) in the RO's October 1988 rating 
decision as to the effective date of the assigned grant of 
service connection.  The representative asserted that the 
veteran had a claim for service connection for the disability 
in existence in 1970.  The veteran presented testimony in 
September 1997 that his left ulnar nerve disability had been 
present since service.  It was further argued that if an 
earlier effective date for service connection was 
established, the reduction of the veteran's rating for the 
veteran's left ulnar nerve disability could be affected.  
This issue has not been developed or certified on appeal.  
The Board finds that it is inextricably intertwined with the 
issue of reduction of the veteran's left ulnar nerve 
disability rating.  

In order to afford the veteran all due process guaranteed him 
under the appropriate law and regulations, further review of 
these issues is required from the RO.  Under the 
circumstances, the case is remanded for the following:

1.  Inasmuch as the issue of whether 
there was clear and unmistakable error 
(CUE) in the RO's October 1988 rating 
decision as to the effective date of the 
assigned grant of service connection is 
deemed to be "inextricably intertwined" 
with the issue of restoration of a 10 
percent rating and entitlement to a 
rating in excess of 10 percent for left 
ulnar nerve damage, the RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and 
the right to appeal.  

2.  If a timely notice of disagreement is 
filed, the appellant and representative, 
if any, should be furnished with a 
statement of the case and given time to 
respond thereto.


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 



